’   :
                                                                       .




                         July 30, '1951

Hon. Paul Rew                   ODInIon Ro. V-1220
                                 r~

County Attorney
Yoakum county,                  Re: Authority of the his-
Plains, Texas                       trict judge to increase
                                    the compeusation of the
                                    county auditor in the
Dear Sir:                           middle of a fiscal year.
            Your request for au opllnlonreads in part as
follows:
         "'Can the Dlstrlct Judge r&se   the sal-
    ary of.a oouuty auditor at therequeet of the
    Commfssloner~s Court of the ,county of resl-
    dence of said auditor, between January lst,
    the date of appointment of the auditor, and
    the beginning of ,the next ensuing fiscal year
    of the county?'
         -In regard to this question I set out the
    following facts. The Comnlsslouerls Court ,oP
    Yoakum County, Texas, entered an order on their
    minutes at the regular meeting date of the court
    In Ray, 1951, raising the salaries oftall coun-
    ty officials from $5940.00 to $6,480.00,or l@
    of their base pay. At the time that this ac-
    tlon was taken the Court requested by letter to
    the District Judge, . . . 106th Jadlclal Ms-
    trlct, that he raise our County Auditor's sal-
    ary, as of the 1st day of June, 1951. Our
    Auditor took office In January, 1951."
            Article 1645, V.C.S., provides:
         "In any cowity having a population of thlr-
    ty five thousand (35,000) inhabitants, or over,
    according to the last preceding Federal Census,
    or having a tax valuation of Fifteen Million
    ($15,000,000.00) Dollars or over, according to
    the last approved tax roll, there shall be blen-
    nlally appointed an auditor of accounts and
Hon. Paul Rev, page.2   (V-1220)


    finances, the title of said officer to be
    County Auditor, who shall hold his office for
    two (2) years and,who shall receive as compen-
    sation for his services to the county as such
    County Auditor,san annual salary of not more
    than the annual salary allowed or paid the
    Assessor and Collector of Taxes in his county,
    and not less than the annual salary allowed
    such County Auditor under the general law
    provided in Article 1645, Revised Civil Stat-
    utes, as said Article existed on January 1,
    194!2, such salary of the County Auditor to be
    fixed and determined by the District Judge or
    Mstrlct Judges making such appointment and hav-
    lng jurisdiction in the county, a majority rul-
    ing, said annual salary to be paid monthly out
    of the general fund of the county. The action
    of said District Judge or Dlstrlct Judges In
    determinlng and fixing the salary of such Coun-
    ty Auditor shall be made by order and recorded
    in the minutes of the Mstrict Court of the
    county, and the Clerk thereof shall oertlfy
    the sasm for observance to the Coss~&s.sioners'
    Court, which shall cause the same to~be re-
    corded in its minutes; after the salary of the
    County Auditor has been fixed by the District
    hdge or DiStriCt Judges, no change in such
    salary shall thereafter become effective until


    and above the annual salary allowed such-Coun-
    ty Auditor under the general law provided in
    Article 1645, as ,saldArticle existed on Janu-
    ary 1, 1940, shall only be allowed or permitted
    with the express consent and approval of the
    Commlsaloners' Court of the county whose COLU-
    ty Auditor is affected or may be affected by
    the provisions of this Act; such consent and
    approval of such Commissioners! Court shall be
    made by order of such Court and recorded In
    the minutes of the CanmIssioners Court of such
    county." (Emphasis added.)
          According to the records of the office of Comp-
troller of Public Accounts, Yoakum County has a tax valua-
tion of $42,218,969.00.  Therefore, Article 1645 is appll-
cable to Yoakum County. Under the plain provis,ionsof the
Hon. Paul New, page 3     (V-1220)


above statute, "after the salary of the County Auditor has
been fixed by the District Judge or District Judges, no
change In such salary shall thereafter become effective
until the beginning of the next ensu+g fiscal year of the
county." Therefore, we agree,.wlthyou that the salary of
the County Auditor of Yoakum County may not be changed un-
til January 1, 1952.
                        SUMMARY
          Ones the salary of the county auditor
     has been set for the fiscal year, It may
     not be changed until.January 1st of the fol-
     lowing year. Art. 1645, V.C.S.
APPROVRD:                            Yours very truly,
J. C Davis, Jr.                        PRICE DWIEL
County Affairs Division              Attorney General
Everett Hutchinson
Executive Assistant
Charles D. Mathews
First Assistant
BA:lUW